Case 2:20-cv-19047-JXN-ESK Document 42 Filed 07/30/21 Page 1 of 1 PagelD: 1588

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
(973) 645-6042
CHAMBERS OF U.S, COURTHOUSE
JULIEN XAVIER NEALS 50 WALNUT ST.
UNIFED STATES DISTRICT JUBGE NEWARK, NJ 07162

July 30, 2021
LETTER ORDER

Re: SMITH & WESSGN BRANDS, ENC, et aly. GREWAL et al
Civil Action No. 20-19047 (JXN) (ESK)

Dear Counsel:
The Court is in receipt of the Plaintiffs’ Motion for an Order to Show Cause [ECF No. 41].
In light of Plaintiffs’ Motion, the Court directs the following:
(1) Defendants’ opposition, if any, shall be filed by no later than Monday, August 2, 2021 at
8:00 A.M. Eastern Standard Time,

(2) The Court will conduct in-person oral arguments on Monday, August 2, 2021 at 10:00

 

A.M. in Newark - Courtroom MLK 5D before the Undersigned.,

JUIAEN KAVIER NEALS
Uifited Mates Disthict Judge

IT IS SO ORDERED,

 

 
